                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION
______________________________________________________________________

BUILDING TRADES UNITED PENSION TRUST FUND
and SCOTT J. REDMAN (in his capacity as Trustee),

                            Plaintiffs,

       v.                                                       Case No. 19-cv-1054

THE KUEHNE COMPANY, INC.,

                            Defendant.


                                          COMPLAINT


       NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Philip E. Thompson, and as and for a cause of action against the Defendant, allege and

show to the court the following:

                                   Jurisdiction and Venue

       1.     Jurisdiction of this Court upon The Kuehne Company, Inc. is founded upon

section 502 of the Employee Retirement Income Security Act of 1974 (“ERISA”) (29

U.S.C. § 1132), in that the Plaintiffs are aggrieved by said Defendant’s violation of certain

collective bargaining agreements, trust plans and trust agreements, and said Defendant’s

continued refusal to submit contributions in accordance with the terms of those plans and

agreements, thereby violating the provisions of ERISA, the Multi-Employer Pension Plan

Amendments Act (“MPPAA”), and the terms and provisions of the employee benefit plans.

       2.     Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that Plaintiffs operate in Waukesha County, Wisconsin.




            Case 2:19-cv-01054-PP Filed 07/24/19 Page 1 of 7 Document 1
                                           Parties

      3.     Plaintiff Building Trades United Pension Trust Fund is an employee benefit

plan within the meaning of ERISA Sections 3(1), (2), (3) and (37), 502 and 515, as

amended by the MPPAA (codified as amended at 29 U.S.C. §§ 1002(1), (2), (3) and (37),

1132 and 1145), and brings this action on behalf of the Trustees, participants, and

beneficiaries of said Plan. Said Plan maintains offices at 500 Elm Grove Road, Elm Grove,

Wisconsin 53122.

      4.     Plaintiff Scott J. Redman is a trustee and fiduciary of the Building Trades

United Pension Trust Fund and as such has standing to be a plaintiff in this action. Mr.

Redman maintains an office at 11175 West Parkland Avenue, Milwaukee, Wisconsin

53224.

      5.     The Kuehne Company, Inc. (“Kuehne Company”) is a Wisconsin

corporation, engaged in business, with principal offices located at 6830 S. Howell Avenue,

Oak Creek, Wisconsin 53154. Its registered agent for service of process is Andrew

Nalewajko, 6830 S. Howell Avenue, Oak Creek, Wisconsin 53154.

                                           Facts

      6.     Kuehne Company is an employer and party in interest in an industry

affecting commerce within the meaning of ERISA Sections 3(5), (11), (12) and (14) (29

U.S.C. §§ 1002(5), (11), (12) and (14)).

      7.     For all times relevant, Kuehne Company was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements (“Labor

Agreements”) with the Wisconsin Laborers Union (“Union”).




                                             -2-


           Case 2:19-cv-01054-PP Filed 07/24/19 Page 2 of 7 Document 1
       8.      The Union represents, for purposes of collective bargaining, certain Kuehne

Company employees and employees of other employers in industries affecting interstate

commerce within the meaning of Labor Management Relations Act (“LMRA”) Sections

2(5), 9(a) and 301(a) (29 U.S.C. § 151, et seq.).

       9.      The Labor Agreements described herein contain provisions whereby

Kuehne Company agreed to make timely payments to the Plaintiffs’ benefit fund (“Fund”)

for each employee covered by said Labor Agreements.

       10.     By execution of said Labor Agreements, Kuehne Company adopted the

trust agreements and amendments thereof which establish and govern the Plaintiffs and

are necessary for their administration and designated as its representatives on the Board

of Trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such trust

agreements, thereby ratifying all actions already taken or to be taken within the scope of

their authority.

       11.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements and the rules and regulations

heretofore and hereafter adopted by the trustees of said Fund, Kuehne Company has

agreed as follows:

               a.    to file monthly reports and make timely and prompt contributions to

                     the Plaintiffs for each employee covered by the aforementioned

                     Labor Agreements;

               b.    to designate, and accept as its representatives, the trustees named

                     in the declaration of trust and their successors;

                                            -3-


             Case 2:19-cv-01054-PP Filed 07/24/19 Page 3 of 7 Document 1
               c.     to adopt and abide by all of the rules and regulations adopted by the

                      trustees of the employee benefit plans pursuant to the trust

                      agreements;

               d.     to adopt and abide by all of the actions of the trustees in

                      administering the employee benefit plans in accordance with the

                      trust agreements and the rules so adopted;

               e.     to pay, in addition to all of the contributions which are due and owing,

                      liquidated damages and interest relative to delinquent contributions;

               f.     to pay, in addition to delinquent contributions, interest, and liquidated

                      damages, actual attorney's fees, audit fees, court costs, and service

                      fees, should legal action be necessary to obtain delinquent

                      contributions, interest, and liquidated damages; and

               g.     to provide access to all books and records necessary to perform

                      regular audits of Kuehne Company contributions to Plaintiff fund.

       12.     Kuehne Company has failed to perform its obligations pursuant to the terms

and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to:

               a.     making regular and timely payments to the Plaintiff fund; and

       13.     ERISA § 502(g) (2), as amended by the MPPAA, provides:

               (2)    In any action under this title by a fiduciary for or on behalf of a plan
               to enforce section 515 in which a judgment in favor of the plan is awarded,
               the court shall award the plan --

               (A)    the unpaid contributions,

               (B)    interest on the unpaid contributions,

                                              -4-


             Case 2:19-cv-01054-PP Filed 07/24/19 Page 4 of 7 Document 1
               (C)   an amount equal to the greater of --

                     (i)    interest on the unpaid contributions, or

                     (ii)   liquidated damages provided for under the plan in an amount
                            not in excess of 20 percent (or such higher percentage as may
                            be permitted under Federal or State law) of the amount
                            determined by the court under subparagraph (A),

               (D)   reasonable attorney’s fees and costs of this action, to be paid by the
                     defendant, and

               (E)   such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by

using the rate provided under the plan, or, if none, the rate prescribed under section 6621

of the Internal Revenue Code of 1954.

       14.     ERISA § 515 provides:

               Every employer who is obligated to make contributions to a multiemployer
               plan under the terms of the plan or under the terms of a collectively
               bargained agreement shall, to the extent not inconsistent with law, make
               such contributions in accordance with the terms and conditions of such plan
               or agreement.

       15.     Despite demands that Kuehne Company perform its statutory and

contractual obligations, the Plaintiffs have ascertained that said Defendant has failed,

neglected, omitted, and refused to make its required payments. After applying payments

made by Kuehne Company, the company is now indebted to the Plaintiffs as follows:

Audited period October 1, 2016 through March 31, 2018:

Building Trades United Pension Trust Fund                                         $382.13

Audited period April 1, 2018 through December 31, 2018:

Building Trades United Pension Trust Fund                                      $36,005.31



                                            -5-


             Case 2:19-cv-01054-PP Filed 07/24/19 Page 5 of 7 Document 1
Unaudited period January 1, 2019 to the present:

Building Trades United Pension Trust Fund                                        Unknown


              Claim One - Against Defendant The Kuehne Company, Inc.
            Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

      16.     As and for a claim for relief against Defendant Kuehne Company, the

Plaintiff Fund realleges each and every allegation contained in paragraphs 1 through 15

above and incorporate the same as though fully set forth herein word for word.

      17.     Due demand has been made by the Fund upon Kuehne Company for

payment of all sums due and owing, but said Defendant has refused to pay them, or any

part thereof, and all amounts remain due and owing.

      18.     Because, as the Fund is informed and believe, Kuehne Company has not

made timely and prompt contributions on behalf of all covered employees, the corpus of

each of the Fund’s trust funds is reduced, the Fund’s income is reduced, and their ability

to pay benefits to qualified participants and beneficiaries is curtailed. Consequently,

ERISA and the Fund’s employee benefit plans have been violated, and the Fund is

entitled to all the remedies provided by ERISA.

      19.     Because Kuehne Company has failed to make timely and prompt

contributions, some of the Fund’s beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.            These

beneficiaries and participants would be left without an adequate remedy at law and would

suffer severe and irreparable harm if said Defendant is not mandatorily compelled to

comply with the Labor Agreements and enjoined from further breaches.

      WHEREFORE, Plaintiffs demand the following relief:

                                            -6-


            Case 2:19-cv-01054-PP Filed 07/24/19 Page 6 of 7 Document 1
1.     Judgment on behalf of the Fund and against The Kuehne Company, Inc.:

       A.     For $382.13 in unpaid contributions, interest, and liquidated

              damages owed to the Fund for the audit period October 1, 2016

              through March 31, 2018;

       B.     For $36,005.31 in unpaid contributions, interest, and liquidated

              damages owed to the Fund for the period of April 1, 2018 through

              December 31, 2018;

       C.     For unpaid contributions, interest, and liquidated damages for the

              period of January 1, 2019 through the date this action was

              commenced;

       D.     For unpaid contributions, interest, and liquidated damages owed to

              the Fund becoming due and/or arising after the commencement of

              this lawsuit through the date of judgment; and

       E.     Actual attorney fees and the costs of this action.

2.     For such other, further or different relief as the Court deems just and proper.

Dated this 24th day of July, 2019.


                                     s/Philip E. Thompson
                                     Philip E. Thompson (SBN:1099139)
                                     The Previant Law Firm, S.C.
                                     310 West Wisconsin Avenue, Suite 100 MW
                                     Milwaukee, WI 53203
                                     414-203-0514 (Telephone)
                                     414-271-6308 (Fax)
                                     Email: pet@previant.com
                                     Attorneys for the Plaintiffs




                                       -7-


     Case 2:19-cv-01054-PP Filed 07/24/19 Page 7 of 7 Document 1
